Citation Nr: 0822114	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  97-29 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disability (other than that associated with lumbar 
radiculopathy).

2. Entitlement to service connection for a bilateral hip 
disability (other than that associated with lumbar 
radiculopathy).

3. Entitlement to service connection for a bilateral leg 
disability (other than that associated with lumbar 
radiculopathy).

4. Entitlement to an effective date earlier than August 10, 
2000, for the grant of a total disability rating for 
compensation purposes based upon individual unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had active service from October 1969 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In a May 1997 rating action, among other issues, service 
connection for bilateral hip, leg, and knee disorders all 
secondary to degenerative joint disease of the lumbar spine 
were denied.  The veteran appealed these decisions.

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders 
was granted in an October 2001 rating action effective August 
10, 2000. The veteran expressed disagreement with the 
effective date of the award of a total disability evaluation 
based on individual unemployability due to service connected 
disorders, and requested benefits effective the date she 
filed her September 1996 application.

The case was remanded in October 2003, April 2005, and April 
2006, for further specified development.  It has now been 
returned to the Board for adjudication.  


FINDINGS OF FACT

1.  A bilateral knee disability (other than that associated 
with lumbar radiculopathy) is not shown by competent medical 
evidence to have a nexus or relationship to service.

2.  A bilateral hip disability (other than that associated 
with lumbar radiculopathy) is not shown by competent medical 
evidence to have a nexus or relationship to service.

3.  A bilateral leg disability (other than that associated 
with lumbar radiculopathy) is not shown by competent medical 
evidence to have a nexus or relationship to service.

4.  Prior to August 10, 2000, the veteran did not meet the 
schedular criteria for a total disability evaluation based on 
individual unemployability due to service connected disorders 
and prior to that date it was not clinically shown that she 
was precluded from securing or following substantially 
gainful employment due to service connected disabilities. 
 

CONCLUSIONS OF LAW

1.  A bilateral knee disability (other than that associated 
with lumbar radiculopathy) was not incurred in or aggravated 
by active military service, arthritis of the knees may not be 
presumed to have been so incurred, and a bilateral knee 
disorder is not caused or aggravated by a service connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2007).

2.  A bilateral hip disability (other than that associated 
with lumbar radiculopathy) was not incurred in or aggravated 
by active military service, arthritis of the hips  may not be 
presumed to have been so incurred, and a bilateral hip 
disorder is not caused or aggravated by a service connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.

3.  A bilateral leg disability (other than that associated 
with lumbar radiculopathy) was not incurred in or aggravated 
by active military service, arthritis of the legs may not be 
presumed to have been so incurred, and a bilateral leg 
disorder is not caused or aggravated by a service connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.

4.  The criteria for an effective date earlier than August 
10, 2000, for the award of a total disability evaluation 
based on individual unemployability due to service connected 
disorders have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 3.343, 3.344, 
3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA failed to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the May 1997 and November 2000 
rating decisions in question.  The record, however, shows 
that any prejudice that failure caused was cured by the fact 
that VA notified the veteran in July 2001, March and April 
2004, April and June 2005, and May and November 2006 
correspondence of the information and evidence needed to 
substantiate and complete these claims, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  VA in 
several supplemental statements of the case specifically 
informed the veteran of the rating criteria which would 
provide a basis for an increased rating.  VA fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  The 
correspondence and the supplemental statements of the case 
informed the claimant of the need to submit all pertinent 
evidence in her possession and the claims were adjudicated.  
Correspondence of record provided adequate notice of how 
effective dates are assigned.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and provided an opportunity to present pertinent 
evidence in light of the notice provided.  Because the claims 
have been readjudicated no prejudice exists.  There is not a 
scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  Indeed, neither the appellant nor her 
representative has suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

I.  Service connection, bilateral knee, hip, and leg 
disability.

The appellant contends that she has acquired separate and 
distinct disabilities of both knees, hips, and legs which are 
the direct result of her service-connected lumbar spine 
disability. Lumbar radiculopathy, which affects both lower 
extremities, is already service-connected as part of the 
service-connected lumbar degenerative joint disease.

In a March 1997 VA examination the examiner noted 
degenerative joint disease of the lumbar spine which radiated 
to both legs.  There was no numbness or tingling. Examination 
revealed full range of motion of the hips without pain or 
tenderness.  Range of motion of the knees was 0 to 130 
degrees.  There was no specific swelling and the knees were 
stable.  There was tenderness over the anterior medial aspect 
of the knees primarily in the patellofemoral area.  There was 
mild crepitus with range of motion of both knees.  X-rays of 
the hips, knees, and feet revealed no degenerative arthritis.  
The diagnoses were normal hips; mild degenerative joint 
disease of the knees with mild chondromalacia; and mild 
degenerative joint disease of the feet.

A February 2002 note from a VA physician stated that the 
veteran had cervical spondylosis and lumbar stenosis, L3-L4 
as well as bilateral bulging lumbar discs.  These had caused 
radicular symptoms of numbness and pain affecting her hips, 
legs, and knee conditions. 

In a January 2003 VA examination, the VA Neurology Section 
Chief noted that he had reviewed the claims folder and entire 
medical record.  It was noted that the veteran began 
complaining of back pains in the 1970s which worsened in the 
1980s with radiation down the legs and thighs. She wore a 
back brace which helped. Examination revealed a well 
appearing veteran in no distress.  Straight leg raising 
produced hip pain. The lower extremities had normal bulk, 
tone, and power. The knees were normal as was the hamstrings 
and ankle reflex. There was no Babinski sign.  A nerve 
conduction test and electromyography revealed normal right 
sural sensory and peroneal motor conductivity response.  In 
summary the examiner noted that the veteran had a long 
history of low back pain, however, there was nothing on 
examination or electromyography to suggest any neurological 
problems/disabilities affecting her lower extremities.  An 
orthopedist would be better qualified to evaluate her joints.

An orthopedic examiner noted that he could not exclude that 
there was referred pain from the lumbar degenerative disc 
disease.  He opined that there was no evidence for 
interarticular pathology for the hips or ankles. The only 
pertinent finding was of the medial joint line to the knees 
with x-ray evidence of mild medial joint space narrowing 
bilaterally and symmetrically.  He opined that he was more 
inclined to feel it was early signs of degenerative age 
related pathology than traumatic pathology.

In a December 2006 VA examination and September 2007 addendum 
noted that the veteran's hips, knees, ankles, and lower leg 
examinations were all normal.  The veteran walked unassisted 
into the examining room.  The examiner in the addendum noted 
that the foot condition as well as the veteran's back 
disorders were already service connected.  Further, it was 
noted that while it was possible that the veteran's bilateral 
lower extremity pain was related to her degenerative lumbar 
changes and that there may be a secondary cause from her mild 
knee osteoarthritis, the evidence did not support further 
service connection.    

The present knee pain may be related to degenerative changes 
but there was no direct causative relation to service. While 
the military records reported some knee pain there was no 
suggestion of injury or findings to suggest a causative 
factor to her chronic knee disorder. The examiner opined that 
the veteran's hip pain is not related to any direct military 
causality such as injury to her hip; her knee pain is not 
service connected; her foot pain/issues do not reveal a cause 
for lower extremity pain (no neurological manifestations were 
found or suggested by electromyography, no correlated soft 
tissue damage was found as relates to the feet on physical 
exam) and therefore is not a cause of her lower extremity 
pain.  The examiner noted further that the appellant's lower 
extremity pain might be radicular pain from her low back but 
her physical examination and electromyography do not provide 
objective data to support this as a cause of her bilateral 
lower extremity pain at this time, and as there was no 
objective data to prove radiculopathy it was less likely as 
not that her reports of lower extremity pain were related to 
lumbar degenerative changes.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Arthritis, including degenerative joint disease, is presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Finally, service connection may be granted for a disability 
if it is proximately due to or the result of a service- 
connected disease or injury. 38 C.F.R. § 3.310(a).

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a bilateral hip, knee, or leg 
disability.

Although the veteran was treated for complaints involving her 
lower extremities including her knee and legs (but not her 
hips) in service on numerous occasions, the medical evidence 
of record demonstrates no causal connection between the 
veteran's current knee, leg, and hip symptoms and active 
military service. Nor does the record contain any medical 
opinion that either a knee, hip, or leg disorder was caused 
by the veteran's active service; or that lumbar radiculopathy 
caused or aggravates a bilateral knee, leg, or hip disorder.

Associated with the claims folder are substantial service and 
VA Medical Center/Outpatient Clinic treatment records. These 
records do not contain any evidence to support the veteran's 
theory of causation. The records denote ongoing treatment for 
severe degenerative joint disease of the lumbar spine with 
lower extremity radiculopathy; and cervical degenerative disc 
disease with radiculopathy to the upper extremities.  The 
records do not, however, provide any connection between a 
bilateral hip, knee, or leg disability which is not 
associated with the veteran's lumbar radiculopathy.  

Upon review of all of the evidence of record, both lay and 
medical, the Board finds that the preponderance of the 
evidence is against the claims. There is no objective medical 
evidence that the veteran suffers from any bilateral hip, 
knee, or leg disorders which were caused or aggravated by the 
veteran's lumbar radiculopathy. VA examiners reviewed all of 
the evidence of record on several occasions and opined that 
the veteran did not incur any bilateral hip, knee, or leg 
disorders other than that associated with the veteran's 
lumbar radiculopathy.  There is no medical evidence of record 
to the contrary. Therefore, the claims of entitlement to 
service connection for a bilateral hip, knee, or leg 
disorder, to include secondary to the veteran's lumbar 
radiculopathy, must be denied.

In denying entitlement to service connection the Board notes 
that the only evidence in support of the veteran's claims are 
her contentions. The veteran is capable of presenting lay 
evidence regarding the symptoms of her claimed disabilities. 
Where, a medical opinion is required to diagnose the 
conditions and to provide a nexus of causation by her 
service-connected disability, only a qualified individual can 
provide that evidence. As a layperson, the veteran is not 
qualified to offer medical opinions. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Since the preponderance of the evidence is against the claims 
of entitlement to service connection for bilateral hip, knee, 
and leg disorders (other than that associated with lumbar 
radiculopathy), to include as secondary to lumbar 
radiculopathy, the reasonable doubt doctrine is not for 
application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Earlier effective date for a  total disability evaluation 
based on individual unemployability due to service connected 
disorders

The veteran contends that she warrants an earlier effective 
date for entitlement to a total disability evaluation based 
on individual unemployability due to service connected 
disorders.  She contends that she is entitled to an earlier 
effective date from the date she filed her unemployability 
application in September 1996.  The RO assigned an effective 
date of August 10, 2000 for the award of a total disability 
evaluation based on individual unemployability due to service 
connected disorders.  This was the date that her combined 
disability rating reached 70 percent.  

The earliest effective date for an award of a total 
disability evaluation based on individual unemployability due 
to service connected disorders cannot be earlier than the 
date that the record shows the veteran was precluded from 
following a substantially gainful occupation by her service-
connected disabilities, or the date on which said evidence 
was received by VA, whichever is later. 38 C.F.R. §§ 3.400, 
4.16(b).

The provisions of 38 C.F.R. § 4.16 provide that individual 
unemployability may be granted where there is one disability 
evaluated as 60 percent disabling, or two or more 
disabilities, one of which is 40 percent with a combined 
evaluation of 70 percent or more. These percentage standards 
are set aside only in exceptional cases where there is an 
unusual factor of disability rendering the veteran unable to 
secure or follow a substantially gainful occupation. Such 
cases are submitted to the Director of the Compensation and 
Pension Service for extraschedular consideration. 

Prior to August 10, 2000, the veteran's combined service 
connected disability evaluation totaled 60 percent.  It was 
only with the grant of an increased rating for lumbar 
degenerative joint disease that the appellant's combined 
rating reached 70 percent.  Prior to August 10, 2000, 
entitlement to a total disability evaluation based on 
individual unemployability due to a 40 percent rating for 
degenerative joint disease of the cervical spine; 20 percent 
rating for impingement syndrome, right shoulder; 10 percent 
rating for a bilateral foot disorder; and 10 percent rating 
for degenerative joint disease of the lumbar spine disorder 
did not preclude employment.  

Hence, the Board cannot find a legal basis for an effective 
date prior to August 10, 2000.  38 C.F.R. § 3.400. Therefore, 
the claim of entitlement to an effective date 
earlier than August 10, 2000, for a total disability 
evaluation based on individual unemployability due to service 
connected disorders must be denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application. 38 U.S.C.A. § 5107.


ORDER

Service connection for a bilateral knee disability (other 
than that associated with lumbar radiculopathy) is denied.

Service connection for a bilateral hip disability (other than 
that associated with lumbar radiculopathy) is denied.




Service connection for a bilateral leg disability (other than 
that associated with lumbar radiculopathy) is denied.

An effective date earlier prior to August 10, 2000, for the 
award of TDIU is denied.  


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


